DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 5 to 7 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Toshiba (JP 2016-157777) in view of Etgar (2015/0340632) and WO 2016/123407.
	The Toshiba reference teaches a method of preparing a heterostructure device and the device note entire reference. The device comprising: providing a substrate layer (providing a substrate 11; figure 3a; page 3), the substrate layer including an inorganic/organic hybrid perovskite (the substrate layer 11 including an inorganic/organic hybrid perovskite; page 10); depositing on the substrate layer, a protective layer (depositing on the substrate layer 11, a protective layer 15; figures 3e & 5; page 3), depositing on the protective layer, an adhesion layer (depositing on the protective layer 15, an adhesion layer 21; figure 5; page 3); an electrode layer (an electrode layer 14; figure 5; page 3), the electrode layer including an element selected from the group consisting of Ag, Al, Au, Cu, or elements with similar electrical properties (the electrode layer 14 including an element selected from the group consisting of Ag, Al, Au,
Cu; page 7).  The sole difference between the instant claim and the prior art is the protective layer constituted of a material impervious to air, oxygen, water, and moisture;  and the adhesion layer
including an element selected from the group consisting of Cr, Ni, Ti, or elements with similar adhesive properties.  However, the Etgar reference teaches  a method of preparing a heterostructure device (a method of preparing a heterostructure device; paragraph [0017]), comprising: providing a substrate layer (a substrate; figure 2A; paragraph [0023}), the substrate layer including an inorganic/organic hybrid perovskite (the substrate layer including an inorganic/organic hybrid perovskite; paragraph [0023]); depositing on |the substrate layer, a protective layer (depositing on the substrate layer, additional layers including protective conductive layer having PEDOT; figure 2A; paragraphs [0173] & (0175)), the protective layer constituted of a material impervious to air, oxygen, water, and moisture (the protective layer is a barrier to moisture; paragraphs [0144] & [0173]); an electrode layer (a metal contact/conductive layer; figure 2A), the electrode layer including an element selected from the group consisting of Ag, Al, Au, Cu, or elements with similar electrical properties (the metal contact/conductive layer including an element selected from the group consisting of Ag and/or Au; paragraph [0137]). The WO 2016/123407 teaches a method of preparing a heterostructure device (a method of fabricating perovskite device; paragraph [0012]), comprising: providing a substrate layer (a substrate 108; figure 3; paragraphs
(0012) & [0033]), the substrate layer including an inorganic/organic hybrid perovskite (substrate 108 including a perovskite film layer 110 including MAPbI3 (inorganic/organic hybrid); paragraphs [0032] & [0066]); an adhesion layer (a conductive tape 114; figure 3; paragraph [(0045]), the adhesion layer including an element selected from the group consisting of Cr, Ni, Ti, or elements with similar adhesive
properties (the conductive tape 114 including an element selected from the group consisting of Nickel Ni; paragraph [0045)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the Toshiba reference by the teachings of the Etgar and WO 2016/123407 references to deposit a protective layer from air moisture and oxygen and an adhesive layer in order to maintain the properties of the perovskite and have the electrode layer firmly attached to the base.
	With regards to claim 2, the WO 2016/123407 reference teach the use if MAPBBr3 para 0032.
	With regards to claims 5 to 7, the combined references teach vapor deposition of  the adhesive layer, electrode and the protective layers, note Toshiba translated page 3.
	With regards to claim 20, the Toshiba reference teaches manufacturing a device, solar cell, from the heterostructure, note abs.
Claim(s) 3 and 4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Toshiba (JP 2016-157777) in view of Etgar (2015/0340632) and WO 2016/123407.
	The Etgar, Toshiba and WO 2016/123407 references are relied on for the same reasons as stated, supra, and differ from the instant claims protective layer being hermetic and a polymer.  However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to determine through routine experimentation the optimum, operable protective layer material in the combined references in order to prevent damage to the structure by the elements.

Claims 8 to 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 16 to 19 are allowable over the art of record.
	The prior art does not teach nor render obvious the etching steps and formation of the perovskite as a single crystal

				Examiner’s Remarks
	The Jp 2014-056940 and Jp 2014-056921 references are merely cited of interest as showing the state of the art in heterostructure manufacture with hybrid perovskites.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KUNEMUND whose telephone number is (571)272-1464. The examiner can normally be reached M-F 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





RMK
/ROBERT M KUNEMUND/Primary Examiner, Art Unit 1714